Citation Nr: 1307523	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation greater than 10 percent for lumbar strain.

3.  Entitlement to an initial evaluation greater than 20 percent for left lower extremity radiculopathy (secondary to service-connected lumbar strain).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 2001 to December 2006.  He also has seven months of unverified service in the Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Huntington, West Virginia, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and an initial 10 percent evaluation for lumbar strain, effective December 11, 2006, and denied his claim of entitlement to service connection for bilateral hearing loss.  (The Atlanta, Georgia, VA Regional Office (RO) is the agency of original jurisdiction over the current appeal.)

In an October 2011 hearing, the Veteran and his representative appeared at the RO before the undersigned Veterans Law Judge to present evidence and oral testimony in support of this appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In February 2012, the Board remanded the above issues, inter alia, to the Appeals Management Center (AMC) in Washington, D.C., for evidentiary development that included providing the Veteran with VA medical examinations to assess the severity of his lumbar strain as well as the severity and etiology of any hearing loss.  The examinations were conducted in March 2012.  Thereafter, in an August 2012 rating decision, the Veteran was granted service connection and a separate 20 percent evaluation for left lower extremity radiculopathy secondary to lumbar strain, effective March 28, 2012.  The 10 percent evaluation for lumbar strain and the denial of service connection for bilateral hearing loss were confirmed in the August 2012 rating decision.  The case was returned to the Board in January 2013, and the Veteran now continues his appeal.  


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been diagnosed with a hearing loss disability in either ear for VA compensation purposes.  

2.  The Veteran's lumbar strain is manifested by subjective complaints of chronic back pain with muscle spasm, which produces no more than moderate impairment on objective clinical assessment.  At its most severe, his objectively demonstrated forward flexion is greater than 30 degrees but not greater than 60 degrees, limited by onset of pain, with a combined range of thoracolumbar motion of 135 degrees, including after repetitive motion testing.  

3.  From March 28, 2012, to the present, radiculopathy of the Veteran's left lower extremity is manifested by constant moderate neuropathic pain, which produces no more than moderate impairment and more closely approximates moderate incomplete sciatic nerve paralysis.


CONCLUSIONS OF LAW

1.  The Veteran's objectively assessed level of hearing acuity in either ear does not currently meet, nor has it met at any time during the pendency of the claim, the criteria for hearing loss for purposes of establishing a disability for VA compensation purposes.  38 C.F.R. § 3.385 (2012). 

2.  The criteria for an initial disability rating of 20 percent, but no higher, from December 11, 2006, for service-connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2012).

3.  The criteria for an initial disability rating in excess of 20 percent from March 28, 2012, for radiculopathy of the left lower extremity associated with lumbar strain with lumbar disc disease have not been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Bilateral Hearing Loss

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran filed his original claim for VA compensation for bilateral hearing loss in December 2006.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  [38 C.F.R. § 3.159(b) has been revised since the Pelegrini decision and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.]

A letter issued in January 2007 in response to the claim satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this regard, the aforementioned letter also notified the Veteran of how VA determined (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the January 2007 letter.  As the letter preceded the agency of original jurisdiction's initial adjudication of the claim in March 2007, the Board finds that there is no timing defect associated with this notice letter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the duty to assist the Veteran has been satisfied.  The Board finds that all relevant records obtainable are associated with the Veteran's claims file, including his service treatment records and current VA medical records dated from 2007 to 2012.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  The Veteran has also had the opportunity to present oral testimony, evidence, and argument in support of his claim at the October 2011 hearing before the undersigned Veterans Law Judge sitting at the RO.  

The Veteran underwent VA audiological examinations in February 2007 and March 2012, in which objective clinical findings regarding the level of hearing acuity in each ear were obtained.  Thus, the Board concludes that these VA audiological examination reports are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
Certain chronic diseases (e.g., organic diseases of the nervous system such as sensorineural hearing loss) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2012)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Veteran testified at his October 2011 hearing that during service he was treated for decreased hearing acuity after exposure to acoustic trauma while serving as an avionics technician in the United States Marine Corps, where he worked in close proximity to military aircraft.  The Board notes that the Veteran's above statements are credible as they are corroborated by his personnel records, reflecting both his military specialty as an avionics technician for a Marine Corps aviation squadron that operated AV-8B Harrier II attack jets.
The Veteran's testimony is that he experienced a perceived decrease in his hearing acuity during service, which thereafter persisted and continued to the present day.  His essential assertion is that this hearing loss was the result of his exposure to acoustic trauma from aircraft engines in service associated with his duties as an avionics technician.  The Veteran is both credible and competent to report experiencing decreased hearing during service and continuity of hearing loss since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The objective audiometric data obtained during active duty and on VA examinations in February 2007 and March 2012 fail to establish that the Veteran has met the aforementioned criteria for either ear.  Specifically, on authorized service audiological evaluation during enlistment examination in April 2001, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
20
20
20
20
20

On authorized service audiological evaluation during entrance examination in December 2001, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
20
LEFT
20
15
10
15
20

On authorized service audiological evaluation in May 2003, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
10
25
LEFT
20
20
15
20
20

Word recognition testing in service in June 2003 shows a score of 100 percent, bilaterally.  A June 2003 and July 2003 audiology assessment noted, however, that the Veteran exhibited bilateral borderline-to-mild conductive hearing loss.

On authorized service audiological evaluation in January 2004, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
25
LEFT
20
20
20
20
20

Post-service, on the authorized VA audiological evaluation in February 2007, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
15
15
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examining audiologist rendered no diagnosis because there was no hearing loss pathology. 

On the authorized VA audiological evaluation in March 2012, the Veteran's current pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
25
25
LEFT
30
25
25
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examining audiologist rendered no diagnosis because there was no hearing loss pathology.  Interestingly, notwithstanding that the Veteran's objective hearing test results did not meet the criteria for a hearing loss disability for VA compensation purposes under 38 U.S.C.A. § 3.385, the examining clinician who conducted the March 2012 audiogram determined that the Veteran had a significant history of noise exposure in service as an avionics technician working on the flightline and that it was as likely as not that his current level of reduced hearing acuity was caused by or was a result of military service.  

Nevertheless, in view of the foregoing evidentiary discussion, the Board factually concludes that at no time during the current appeal period has the Veteran met the requisite minimum degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss, pursuant to the criteria defining a hearing loss disability contained in 38 C.F.R. § 3.385.  As such, his claim for VA compensation for bilateral hearing loss must fail for the absence of legal merit or lack of entitlement under the law.  The relevant facts are not in dispute.  It is the law, not the evidence, which is dispositive of this hearing loss claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  His appeal in this regard must therefore be denied.

B.  Lumbar Strain & Left Lower Extremity Radiculopathy

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The claim for a higher initial rating for lumbar strain from December 11, 2006, flows downstream from a rating decision dated in March 2007, which initially established service connection for this disability, assigning the rating and the effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated.  It has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, any defects in the current appeal of the initial ratings assigned for lumbar strain with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to this specific claim.  Similarly, as the initial rating issue with regard to the separate 20 percent evaluation assigned for left lower extremity radiculopathy secondary to lumbar strain, effective from March 28, 2012, is also a downstream issue from the initial rating claim for lumbar strain, no additional section 5103(a) notice is required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that once there is jurisdiction as to an initial or higher disability evaluation, jurisdiction extends to all means of assigning a higher evaluation).
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

The Board notes at this juncture that this current appellate decision has determined that an effective date of December 11, 2006, is appropriate for the award of service connection for the Veteran's lumbar strain, and that the effective date of March 28, 2012, was also determined to be appropriate for the downstream allowance of a 20 percent evaluation for left lower extremity radiculopathy secondary to lumbar strain.  Thus, with respect to the claims for a higher initial evaluations for each of these disabilities, consideration must be given regarding whether the case warrants the assignment of separate ratings for separate periods of time, from December 11, 2006 to the present for lumbar strain, and from March 28, 2012 to the present for left lower extremity radiculopathy, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

The Board finds that all relevant and obtainable VA and private medical records pertaining to the Veteran's treatment for his lumbar strain and left lower extremity radiculopathy relevant to the periods at issue, from 2007 to 2012, have been obtained and associated with the evidence.  He has furthermore been provided with VA orthopedic examinations in February 2007 and March 2012.  The Board has reviewed the examination reports and notes that the Veteran's claims file was reviewed by the clinicians who performed these examinations.  Furthermore, the examiners provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the February 2007 and March 2012 VA examinations are deemed to be adequate for rating purposes for the claims at issue regarding the propriety of the initial ratings assigned for lumbar strain and left lower extremity radiculopathy.  Barr v. Nicholson, 21 Vet. App. 303 (2007).
Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the initial rating claims decided herein and that no additional assistance or notification is required.  The Veteran has not suffered any prejudice that would warrant a remand, and his procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2012).

Orthopedic manifestations of the Veteran's service-connected cervical and lumbar spine disabilities are rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Codes 5237 for impairment due to lumbosacral and/or cervical strain. 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine, the current version of which has been in effect since September 2003.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The pertinent part of the General Formula for rating disability of the cervical and thoracolumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine, assign a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the vertebral body height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under Diagnostic Code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2012).

Additionally, Diagnostic Code 5003 contemplates rating orthopedic impairment due to arthritis and provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below: 

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, rate as 20 percent.

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, rate as 10 percent.

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 (2012), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2012), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59 (2012), painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 - 08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

By history, the Veteran's service medical records show that he was treated for mechanical low back pain in 2006 following a straining injury.  Post-service VA examination in February 2007 shows that he complained of sharp low back pain that was constant, elicited by physical activity, and relieved with rest.  He occasionally had difficulty walking when his back pain was severe and he reportedly experience incapacitating episodes of back pain twice per year, each episode lasting up to two days in duration.  The Veteran's vocation was that of an electrician, but, at the time of the examination he was unemployed, having recently been discharged from active duty two months earlier in December 2006.  Physical examination revealed tenderness on palpation, but no muscle spasm and no evidence of radiating pain on movement.  The Veteran displayed normal posture and gait, with symmetry of spinal motion and normal spine curvature.  No ambulatory assistance devices were required.  Range of motion testing of his thoracolumbar spine shows forward flexion to 60 degrees (limited by onset of pain), backward extension to 15 degrees (limited by onset of pain), lateral flexion to 15 degrees, bilaterally (limited by onset of pain), and lateral rotation to 15 degrees, bilaterally (limited by onset of pain), producing a combined practical range of thoracolumbar motion of 135 degrees.  Pain was the primary limiting factor on repetitive motion testing, but not fatigue, weakness, lack of endurance, or incoordination.  No additional limitation of thoracolumbar motion was demonstrated on repetitive stress testing.  No signs of intervertebral disc syndrome (IVDS) with nerve root involvement were demonstrated.  Lumbar spine X-rays were within normal limits.  The diagnosis was lumbar strain.

VA and private medical records dated from 2007 to 2011 show that the Veteran was treated for complaints of chronic low back pain with muscle spasm and L5-S1 radiculopathy, left side greater than right, manifested by sciatic radiating pain down his left lower extremity.  The Veteran was prescribed pain medication and rest.  X-rays in February 2011 revealed normal vertebral bodies and intervertebral disc spaces with no evidence of acute fracture or subluxation.  Some straightening of the normal lumbar lordosis curve was observed, but this was later shown on VA examination in March 2012 to not represent an actual spinal contour abnormality.

At his October 2011 hearing before the Board, the Veteran testified, in pertinent part, that he was employed and worked on pumps.  His work involved travel and lifting of weighty objects of up to 50 pounds.  He stated that extended travel involving sitting in a car for a 10-hour drive and performing lifting motions aggravated his low back disability.  He indicated that he had arthritis, spina bifida, spinal stenosis, and two bulging discs.  In addition to prescription medications for pain, he was advised to receive epidural injections every several months to control his symptoms.  He reckoned that he lost approximately two months of work time each year due to back pain flare-ups.  His ability to sleep was reportedly disturbed by his low back disability.  He reported that his treating physicians had advised him to undergo low back surgery to relieve his symptoms, but that he always declined their suggestions.

The report of a March 2012 VA orthopedic examination shows that the Veteran complained of persistent low back pain with radiating sciatic pain down his left lower extremity, which was treated with prescription medication.  Physical examination revealed no tenderness on palpation but the presence of muscle spasm, which did not result in abnormal gait or spinal contour.  Range of motion testing, including repetitive motion testing, of his thoracolumbar spine shows forward flexion to 70 degrees (limited by onset of pain), backward extension to 20 degrees (limited by onset of pain), lateral flexion to 20 degrees, bilaterally (limited by onset of pain), and lateral rotation to 15 degrees, bilaterally (limited by onset of pain), producing a combined practical range of thoracolumbar motion of 160 degrees.  Pain was the primary limiting factor on repetitive use testing.  Radiculopathy of his left lower extremity due to sciatic nerve root involvement from lumbar strain and lumbar disc disease was demonstrated, but no IVDS was detected.  MRI medical imaging study revealed normal thoracic spine.  MRI of the lumbosacral spine revealed a transitional vertebra anatomy at the lumbosacral junction with partial sacralization of the L5 vertebral segment and narrowing of the L5/S1 disc space, with an associated small posterior L5 vertebral arch spina bifida defect and distal spinal canal epidural lipomatosis.  There was minimal posterior disc bulging at L3/L4 and L4/L5 without any significant disc degeneration, focal disc herniation, spinal stenosis, vertebral fractures, vertebral malalignment, or compression deformities observed.  

The clinician's final assessment following examination in March 2012 was that the Veteran had thoracolumbar strain with very mild disc bulge at L3/L4 and L4/L5 without significant disc degeneration, with subjective report of left lumbar radiculopathy in the sciatic nerve distribution, pain managed with medication and epidural injections.  The clinician's opinion regarding the overall severity of the Veteran's thoracolumbar spine disability was as follows:

The veteran's thoracolumbar strain associated with report of left sciatic radiculopathy is moderate in severity, requiring use of chronic medication and epidural injection for control.  There is not marked functional disability, but there is note of decreased forward flexion on repeated use, secondary to veteran's report of pain and fatigue.      
   
Applying the above evidence to the rating criteria, the Board finds that for the entire period of the pendency of this claim the Veteran's chronic lumbar strain, at its most severe, is manifested by subjective complaints of chronic low back pain with muscle spasm but no spinal counter deformity, and objectively demonstrated forward flexion greater than 30 degrees but not greater than 60 degrees and a combined range of thoracolumbar motion of 135 degrees, with motion limited due to onset of pain.  Examination in February 2007 indicated some functional loss due to pain on repetitive motion, but no significant functional loss due to weakness, fatigue, decreased endurance, or incoordination.  Although some mild degenerative changes affecting the lumbosacral vertebrae and discs were revealed on medical imaging study conducted in March 2012, no actual intervertebral disc syndrome is clinically demonstrated during the entire rating period at issue.  The thoracolumbar spine impairment described above meets the criteria for a 20 percent evaluation on the basis of forward flexion objectively demonstrated to be greater than 30 degrees but not greater than 60 degrees, but does not more closely approximate the criteria for a 40 percent evaluation under Diagnostic Code 5237, as the evidence does not objectively demonstrate thoracolumbar forward flexion to only 30 degrees or less or the presence of any thoracolumbar spine ankylosis.  

In view of the foregoing discussion, and affording the Veteran the benefit of any doubt, the claim for an initial rating above 10 percent for lumbar strain from December 11, 2006, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 20 percent initial evaluation is to be assigned effective December 11, 2006, to reflect the highest level of the Veteran's impairment due to lumbar strain when its associated symptomatology was at its most severe during the pendency of this claim.  

As noted in the Introduction of the instant document, during the pendency of the current appeal the RO granted service connection for radiculopathy of the left lower extremity associated with lumbar strain in an August 2012 rating decision and assigned a 20 percent disability rating, effective March 28, 2012.  The rating to be assigned for any and all manifestations of the Veteran's lumbar strain is before the Board for the entire period of time on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that once there is jurisdiction as to an initial or higher disability evaluation, jurisdiction extends to all means of assigning a higher evaluation).  Additionally, the schedular criteria for rating disabilities of the spine explicitly states that separate neurologic and orthopedic manifestations are to be assigned ratings under the respective criteria, unless intervertebral disc syndrome is evaluated based on incapacitating episodes.  In short, the Veteran's timely notice of disagreement with the March 2007 rating decision conferred on the Board jurisdiction to address all manifestations of his lumbar strain during all periods encompassed by his appeal.  The RO's assignment of a separate rating for radiculopathy of the left lower extremity during the course of his claim and appeal, whether characterized as a grant of service connection or otherwise, does not divest the Board of that jurisdiction.  (As previously discussed in the Introduction, the Board characterizes the current issue on appeal as entitlement to an initial evaluation above 20 percent for radiculopathy of the left lower extremity associated with service-connected lumbar strain.) 

The Veteran's service-connected radiculopathy of the left lower extremity is rated under the criteria contained in Diagnostic Code 8520, for neuritis, neuralgia, or paralysis of the sciatic nerve.

Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, rate as 80 percent.  

Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, rate as 60 percent.  

Moderately severe incomplete paralysis of the sciatic nerve, rate as 40 percent.


Moderate incomplete paralysis of the sciatic nerve, rate as 20 percent.  

Mild incomplete paralysis of the sciatic nerve, rate as 10 percent.

38 C.F.R. § 4.124a, Diagnostic Code 8520.

Although medical records dated prior to the VA medical examination of March 28, 2012, indicate that the Veteran had presented subjective complaints of lower extremity sciatica symptoms, the March 2012 VA assessment objectively established for the first time that there was a neurological component associated with his service-connected lumbar strain with lumbar disc disease.  Specifically, the examination determined that there was radiculopathy at the L5-S1 vertebral level that was manifested by constant moderate neuropathic pain, which produced moderately severe impairment.  However, objective examination revealed no foot drop or muscle atrophy associated with the left lower extremity and the Veteran did not require the use of an assistive device for ambulation.  

The Board has considered the foregoing evidence and concludes that this constellation of symptomatology is congruent with the criteria in Diagnostic Code 8520 for moderate incomplete paralysis of the left sciatic nerve and therefore the 20 percent initial evaluation assigned is appropriate for the Veteran's demonstrated level of impairment.  Assignment of the next higher rating of 40 percent is not warranted as the clinical evidence does not demonstrate symptomatology that more closely approximates the criteria for moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.  Therefore, the claim for an initial disability rating in excess of 20 percent from March 28, 2012, for service-connected radiculopathy of the left lower extremity is denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this part of his claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Additional Considerations

The Board also finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected lumbar strain and radiculopathy of his left lower extremity, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The evidence establishes that these aforementioned disabilities do not produce a greater impact on his occupational capacity for the relevant staged time periods that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. §§ 4.71a and 4.124a, Diagnostic Codes 5237 and 8520.  The Veteran's hearing transcript from October 2011 indicates that he is currently employed on a full-time basis working on pumps, presumably in his vocational capacity as an electrician.  The evidence of record indicates that his disabilities do not prevent him from working and his hearing testimony before the Board indicates that he does not lose more than approximately two months of time from work due to the disabilities at issue.  Although his hearing testimony and the pertinent medical evidence indicates that he does experience some interference with his employment, primarily in that he must limit his physical activities, including prolonged driving and lifting weighty objects, this level of occupational impairment is deemed to be within the scope of the applicable rating criteria for, and the initial evaluation assigned to his thoracolumbar spine disability and his neurological impairment of his left lower extremity.  The Board further finds that none of these disabilities, taken separately or in concert with each other, present a disability picture that renders the applicable rating schedule inadequate to rate each disability at issue under the specific facts unique to this individual case.  

Further, the evidence does not indicate that the Veteran's low back disability and his neurological impairment of his left lower extremity require treatment through frequent hospitalizations.  The evidence demonstrates that the level of occupational impairment individually attributable solely to these service-connected disabilities for the relevant periods at issue is adequately contemplated in the criteria of the applicable rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2012).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all higher disability rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim with evidence of a medical disability, a claim (from a claimant) for the highest rating possible, and evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

The Veteran does not contend nor does any lay or medical evidence suggest that the Veteran is unemployable as a result of his service connected disabilities.  Rather, the evidence clearly demonstrates that is currently gainfully employed.  The Board thereby concludes that a TDIU claim has not been explicitly raised by the Veteran or implicitly raised by the record.  


ORDER

Service connection for bilateral hearing loss is denied.

An initial 20 percent rating for lumbar strain from December 11, 2006 is granted, subject to the statutes and regulations governing the payment of monetary awards.  

An initial rating above 20 percent for radiculopathy of the left lower extremity secondary to lumbar strain from March 28, 2012 is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


